 1   ROGER P. CROTEAU, ESQ.
     Nevada Bar No. 4958
 2   TIMOTHY E. RHODA, ESQ.
     Nevada Bar No. 7878
 3   ROGER P. CROTEAU & ASSOCIATES, LTD.
     9120 West Post Road, Suite 100
 4   Las Vegas, Nevada 89148
     (702) 254-7775
 5   (702) 228-7719 (facsimile)
     croteaulaw@croteaulaw.com
 6   Attorney for Plaintiff
     LAS VEGAS DEVELOPMENT GROUP, LLC
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
                                                   ***
11
     LAS VEGAS DEVELOPMENT GROUP, LLC, )
12   a Nevada limited liability company,             )
                                                     )
13                                        Plaintiff, )   Case No.       2:15-cv-01394-RFB-CWH
                                                     )
14   vs.                                             )
                                                     )
15   COLFIN AI-NV 2, LLC, a Delaware limited         )
     liability company; BANK OF AMERICA, NA, )
16   a National Banking Association, as successor by )
     merger to BAC HOME LOANS SERVICING, )
17   LP; MTC FINANCIAL, INC., a California           )
     corporation; JOHN VIDA, an individual;          )
18   FEDERAL HOME LOAN MORTGAGE                      )
     CORPORATION, a federally chartered              )
19   corporation; ELMER S. CASTRO, an                )
     individual; JFK FINANCIAL, INC., a Nevada )
20   Corporation; DOE individuals I through XX;      )
     and ROE CORPORATIONS I through XX,              )
21                                                   )
                                         Defendants. )
22   ______________________________________ )
23                     STIPULATION AND ORDER TO EXTEND TIME
                   TO RESPOND TO MOTIONS FOR SUMMARY JUDGMENT
24                                  (First Request)
25          COMES NOW Plaintiff, LAS VEGAS DEVELOPMENT GROUP, LLC, and
26   Defendants, MTC FINANCIAL, INC. (“MTC”); BANK OF AMERICA, N.A. (“BANA”) and
27   FEDERAL HOME LOAN MORTGAGE CORPORATION (“Freddie Mac”); and COLFIN AI-
28   NV 2, LLC (“Colfin”), by and through their undersigned counsel, and hereby stipulate and agree
                                               Page 1 of 6                               5904 Buena Tierra
 1   as follows:
 2          1.     On April 8, 2019, the Court entered a minute order setting deadlines to complete
 3                 outstanding discovery and submit, respond and reply to dispositive motions. [ECF
 4                 #136]. Pursuant to this minute order, Motions for Summary Judgment were to be
 5                 filed on or before May 13, 2019; Responses were to be filed on or before May 22
 6                 2019; and Replies were to be filed on or before May 29, 2019. The Court further
 7                 stated that it would not entertain motions to extend or continue the deadlines
 8                 absent extraordinary circumstances.
 9          2.     On May 13, 2019, MTC filed a Motion for Summary Judgment. [ECF #139].
10          3.     On May 13, 2019, BANA and Freddie Mac filed a Motion for Summary
11                 Judgment. [ECF #140].
12          4.     On May 14, 2019, MTC filed a Joinder to BANA and Freddie Mac’s Motion for
13                 Summary Judgment. [ECF #141].
14          5.     On May 14, 2019, Colfin filed a Joinder to BANA and Freddie Mac’s Motion for
15                 Summary Judgment. [ECF #142].
16          6.     When Plaintiff’s counsel received the subject Motions for Summary Judgment, its
17                 staff did not note the shortened briefing schedule set forth in this Court’s prior
18                 Minute Order. As a result, the deadline to respond to the Motions was calendared
19                 for June 3, 2019 – 21 days from receipt of the Motions – rather than May 22,
20                 2019, as directed in the Court’s Minute Order.
21          7.     Upon discovering its error, Plaintiff’s counsel has requested an extension of time
22                 until June 7, 2019, in which to respond to the subject Motions.
23          8.     Plaintiff’s counsel respectfully submits that the requested extension is warranted
24                 for a variety of reasons: (1) the calendaring error and resulting failure to timely
25                 file the Responses was the result of excusable neglect; (2) this Court and other
26                 courts have recently lifted stays and imposed briefing schedules in many cases to
27                 which Plaintiff’s counsel is a party and the resulting overlapping deadlines,
28                 together with counsel’s other work and personal obligations have made it
                                                Page 2 of 6                                   5904 Buena Tierra
 1              extremely difficult for counsel to timely meet the shortened, concurrent deadlines;
 2              (3) the number, length and scope of the Motions and the complexity of the
 3              arguments contained therein; and finally, (4) the parties have commenced
 4              settlement discussions in an effort to resolve this matter without the need for
 5              further litigation.
 6        9.    The requested extension is slightly longer than may be necessary because the
 7              parties hope to reach an amicable resolution and render the need for further
 8              briefing moot.
 9        10.   In the event that Responses are filed, Defendants shall have until June 21, 2019, in
10              which to file Replies. This extended time is requested because Defendants’
11              counsel are in a similar situation to that of Plaintiff’s counsel, with many stays
12              having been lifted and deadlines being concurrently imposed.
13   //
14   //
15   //
16   //
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //
                                             Page 3 of 6                                   5904 Buena Tierra
 1          11.    This Stipulation is made in good faith and not for purpose of delay.
 2          Dated this    24th         day of May, 2019.
 3   ROGER P. CROTEAU &
      ASSOCIATES, LTD.                                AKERMAN LLP
 4
 5
      /s/ Timothy E. Rhoda                             /s/ Tenesa S. Powell
 6   TIMOTHY E. RHODA, ESQ.                           TENESA S. POWELL, ESQ.
     Nevada Bar No. 7878                              Nevada Bar No. 12488
 7   9120 West Post Road, Suite 100                   1635 Village Center Circle, Ste. 200
     Las Vegas, Nevada 89148                          Las Vegas, NV 89135
 8   croteaulaw@croteaulaw.com                        tenesa.powell@akerman.com
     Attorney for Plaintiff                           Attorney for Defendants
 9   LAS VEGAS DEVELOPMENT GROUP,                     BANK OF AMERICA, N.A. AND
     LLC                                              FEDERAL HOME LOAN MORTGAGE
10                                                    CORPORATION
     BURKE, WILLIAMS & SORENSEN, LLP
11                                                    HUTCHISON & STEFFEN, LLC
12
     /s/ Richard J. Reynolds
13   RICHARD J. REYNOLDS                              /s/ Todd W. Prall
     1851 East First Street                           TODD W. PRALL, ESQ.
14   Suite 1550                                       Nevada Bar No. 9154
     Santa Ana, CA 92705, CA 92705                    10080 W. Alta Drive, Suite 200
15   949 863-3363                                     Las Vegas, NV 89145
     949 863-3350 (fax)                               702-385-2500
16   rreynolds@bwslaw.com                             tprall@hutchlegal.com
                                                      Attorney for Defendant
17   MICHAEL R. BROOKS, ESQ.                          COLFIN AI-NV 2, LLC
     Nevada Bar No. 7287
18   400 S. Rampart Blvd., Suite 400
     Las Vegas, NV 89145
19   mbrooks@klnevada.com
     Attorney for Defendants
20   MTC FINANCIAL INC.
21
22
                                                 IT IS SO ORDERED.
23
24                                              By:
                                               ________________________________
                                                      Judge, U.S. District Court
25                                             RICHARD F. BOULWARE, II
                                               UNITED STATES DISTRICT JUDGE
26                                              Dated:
                                               DATED this 28th day of May, 2019.
27
28
                                               Page 4 of 6                                5904 Buena Tierra
 1                                  CERTIFICATE OF SERVICE
 2          I HEREBY CERTIFY that on this        24th         day of May, 2019, I served via the
     United States District Court CM/ECF electronic filing system, the foregoing STIPULATION
 3   AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR SUMMARY
     JUDGMENT (First Request) to the following parties:
 4
            Darren T Brenner                            Michael S. Kelley
 5          Akerman LLP                                 Hutchison & Steffen, LLC
            1160 Town Center Drive, Suite 330           Peccole Professional Park
 6          Las Vegas, NV 89144                         10080 West Alta Drive, Suite 200
            702-634-5000                                Las Vegas, NV 89145
 7          702-380-8572 (fax)                          (702) 385-2500
            darren.brenner@akerman.com                  (702) 385-2086 (fax)
 8          Attorney for Defendants                     mkelley@hutchlegal.com
            Bank of America, N.A. and                   Attorney for Defendant
 9          Federal Home Loan Mortgage                  Colfin AI-NV 2, LLC
            Corporation
10                                                      Casey Joel Nelson
            William Shane Habdas                        Hutchison & Steffen
11          Akerman LLP                                 10080 W. Alta Dr., Ste. 200
            1160 N. Town Center Dr., Ste. 330           Las Vegas, NV 89145
12          Las Vegas, NV 89144                         702-385-2500
            702-634-5000                                702-385-2086 (fax)
13          702-380-8572 (fax)                          cnelson@hutchlegal.com
            william.habdas@akerman.com                  Attorney for Defendant
14          Attorney for Defendants                     Colfin AI-NV 2, LLC
            Bank of America, N.A. and
15          Federal Home Loan Mortgage                  John T Steffen
            Corporation                                 Hutchison & Steffen, LLC
16                                                      10080 W. Alta Drive
            Neal D. Gidvani                             Suite 200
17          Silvestri Gidvani, P.C.                     Las Vegas, NV 89145
            1810 E. Sahara Ave., Suite 1395             702-385-2500
18          Las Vegas, NV 89104                         702-385-2086 (fax)
            702-979-4597                                jsteffen@hutchlegal.com
19          702-933-0647 (fax)                          Attorney for Defendant
            ngidvani@silgid.com                         Colfin AI-NV 2, LLC
20          Attorney for Defendant
            MTC Financial, Inc.                         Phillip A. Silvestri
21                                                      Silvestri Gidvani, P.C.
            Richard J. Reynolds                         1810 E. Sahara Ave.
22          Burke, Williams & Sorensen, LLP             Suite 1395
            1851 East First Street                      Las Vegas, NV 89104
23          Suite 1550                                  702-979-4597
            Santa Ana, CA 92705, CA 92705               702-933-0647 (fax)
24          949 863-3363                                psilvestri@silgid.com
            949 863-3350 (fax)                          Attorney for Defendant
25          rreynolds@bwslaw.com                        MTC Financial, Inc.
            Attorney for Defendant
26          MTC Financial, Inc.
27
28
                                                Page 5 of 6                                5904 Buena Tierra
 1
     Michael C Van                               Joshua Ohiozogie Igeleke, Jr.
 2   Shumway Van & Hansen, Chtd.                 Hutchison & Steffen, LLC
     8985 S. Eastern Avenue, Suite 100           Peccole Professional Park
 3   Las Vegas, NV 89123                         10080 W Alta Dr., Ste. 200
     (702) 478 7770                              Las Vegas, NV 89145
 4   (702) 478 7779 (fax)                        702-385-2500
     saraf@shumwayvan.com                        702-385-2086 (fax)
 5   Attorney for Defendant                      jigeleke@hutchlegal.com
     JFK Financial, Inc.                         Attorney for Defendant
 6                                               Colfin AI-NV 2, LLC
 7
 8
 9                                         /s/ Timothy E. Rhoda
                                           An employee of ROGER P. CROTEAU &
10                                         ASSOCIATES, LTD.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         Page 6 of 6                             5904 Buena Tierra
